MAINE SUPREME JUDICIAL COURT                                                    Reporter of Decisions
Decision: 2020 ME 140
Docket:   Ken-20-138
Argued:   October 6, 2020
Decided:  December 22, 2020

Panel:       MEAD, GORMAN, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.



                                            PAT DOE1

                                                  v.

                              CHRISTOPHER HILLS-PETTITT


HUMPHREY, J.

         [¶1] Pat Doe appeals from a judgment entered in the District Court

(Augusta, Nale, J.) dismissing with prejudice a complaint for protection from

abuse that she brought on behalf of her three minor children against their

father, Christopher Hills-Pettitt. Doe contends that the court erred or abused

its discretion in dismissing her complaint with prejudice instead of granting her

oral motion to voluntarily dismiss the complaint without prejudice.                               We

conclude, contrary to the court’s determination, that due process did not




   1 In accordance with the Violence Against Women Act, 18 U.S.C.S. § 2265(d)(3) (LEXIS through
Pub. L. No. 116-214), we have employed the pseudonym “Pat Doe” for the plaintiff. The individual
who filed the complaint and initially appeared on behalf of the children died during the course of this
appeal, and we granted a request to allow the trial court to order the substitution of a person who is
now responsible for the children. See 19-A M.R.S. § 4005(1) (2020); 22 M.R.S. § 4002(9) (2020). On
November 23, 2020, the trial court ordered that substitution, and we employ the pseudonym “Pat
Doe” interchangeably to refer to both individuals who have appeared as plaintiffs in this case.
2

require the court to dismiss the matter with prejudice and we therefore vacate

the judgment and remand for further proceedings consistent with this opinion.

                                       I. BACKGROUND

        [¶2] On February 19, 2020, pursuant to 19-A M.R.S. §§ 4001-4014

(2020), Doe filed a complaint for protection from abuse on behalf of the

children, alleging that Christopher was sexually abusing two of them. The court

granted a temporary order for protection from abuse and scheduled a final

hearing for March 9, 2020. See 19-A M.R.S. § 4006.

        [¶3] After the court entered the temporary order and before the final

hearing, Christopher was arrested and charged with unlawful sexual contact.

See 17-A M.R.S. § 255-A (2020). Christopher’s bail conditions prohibited

contact between Christopher and the children.2                      Both parties and their

attorneys attended the March 9 hearing, but Doe did not bring the children

whose reports served as the basis of the complaint. At the outset, Doe orally

moved to dismiss the complaint without prejudice, citing the need to spare the

children the trauma of testifying given that Christopher’s bail conditions

protected them by prohibiting any contact between him and the children. The


    2Pursuant to M.R. Evid. 201, we take judicial notice of the bail conditions, which prohibit any
contact between Christopher and the children. See, e.g., Guardianship of Jewel M., 2010 ME 80, ¶ 24,
2 A.3d 301 (noting that a court may take judicial notice of docket records in other cases).
                                                                               3

court responded that it was going to either hold a final hearing that day or

dismiss the complaint with prejudice. The court allowed the parties to confer

briefly before Doe renewed her oral request. The court denied Doe’s motion

and entered an order dismissing the case with prejudice.

      [¶4] On March 13, 2020, pursuant to M.R. Civ. P. 52(a), Doe moved for

further findings of fact and conclusions of law, arguing that the court was

required to allow the voluntary dismissal of the complaint without prejudice

pursuant to M.R. Civ. P. 41(a)(1), and further requesting that the court find

additional facts to support its decision to dismiss the complaint with prejudice.

In an order denying that motion, the court stated that Christopher “was entitled

to have the matter adjudicated on the day the trial was scheduled. [Doe] did

not request a continuance. The court did not intend this dismissal to act as a

sanction upon [Doe] but a rendering of due process.” Doe timely appealed. See

19-A M.R.S. § 104 (2020); M.R. App. P. 2A, 2B(c)(1), (2)(B).

                                II. DISCUSSION

A.    M.R. Civ. P. 41(a)(1)—Voluntary Dismissal by Plaintiff

      [¶5] Doe argues that the court misapplied M.R. Civ. P. 41(a)(1) when it

dismissed her complaint with prejudice. We review the court’s interpretation
4

of the Maine Rules of Civil Procedure3 de novo “and look to the plain language

of the rules to determine their meaning.” Kline v. Burdin, 2017 ME 194, ¶ 7, 170

A.3d 282 (quotation marks omitted).

        [¶6] Rule 41(a)(1)4 provides that a plaintiff may dismiss an action

without a court order by filing either a notice of dismissal—if the defendant has

not served an answer or a motion for summary judgment5—or a stipulation of

dismissal signed by all of the parties. “Unless otherwise stated in the notice of

dismissal or stipulation, the dismissal is without prejudice.” M.R. Civ. P. 41(a)(1)

(emphasis added). Thus, the plain language of the Rule permits a plaintiff to

specify whether or not the dismissal is with prejudice. See e.g., In re Kaleb D.,



    3Pursuant to 19-A M.R.S. § 4010(1) (2020), the Maine Rules of Civil Procedure apply to all
proceedings brought under the chapter governing complaints for protection from abuse. See also
Shaw v. Packard, 2005 ME 122, ¶ 9, 886 A.2d 1287.
    4Rule 41(a)(1) was amended in 1989 to allow a plaintiff to dismiss an action voluntarily only
before the defendant served an answer or a motion for summary judgment. M.R. Civ. P. 41(a)(1)
Advisory Committee’s Notes 1989.
   5 Maine’s protection from abuse law does not affirmatively require a defendant to file an answer

or permit the defendant to file a motion for summary judgment. See 19-A M.R.S. §§ 4001-4014
(2020). Similarly, the Judicial Branch’s Guide to Protection from Abuse and Harassment Cases notes
that the defendant is not required to submit a written response to the plaintiff’s complaint. Maine
Judicial Branch, Administrative Office of the Courts, A Guide to Protection from Abuse & Harassment
Cases 10 (June 2018), https://www.courts.maine.gov/help/guides/pa-ph-guide.pdf. Importation of
summary judgment practice would entirely defeat the purpose of what is supposed to be a system
that allows “victims of domestic abuse to obtain expeditious and effective protection against further
abuse so that the lives of the nonabusing family or household members are as secure and
uninterrupted as possible.” 19-A M.R.S. § 4001(2). We have already noted that Rule 56(a) does not
authorize the use of summary judgment process in family law matters, Higgins v. Wood, 2018 ME 88,
¶ 8, 189 A.3d 724, and take this opportunity to instruct litigants and the District Court that the
process is not authorized in actions for protection from abuse or harassment.
                                                                                 5

2001 ME 55, ¶ 3 n.4, 769 A.2d 179 (“Because there was no stipulation among

the parties indicating otherwise and because the dismissal was silent as to

whether it was with or without prejudice, the dismissal in this case did not

operate as an adjudication on the merits.”).

      [¶7] However, to avail herself of Rule 41(a)(1), a plaintiff must file a

written notice of the dismissal with the court or a stipulation of dismissal signed

by all parties. See M.R. Civ. P. 41 Advisory Committee’s Notes 1989 (stating that

the 1989 amendment adopts the language of Federal Rule 41(a)(1)); 8 James

W. Moore et al., Moore’s Federal Practice § 41.33(4)(a) (3d ed. 2007) (noting

that oral notice is insufficient for a plaintiff to voluntarily dismiss an action

pursuant to Fed. R. Civ. P. 41(a)(1)). Here, the defendant did not serve an

answer or a motion for summary judgment and Doe orally moved to dismiss

her complaint. Thus, in the absence of a written notice or signed stipulation,

Doe could not implement the provisions of Rule 41(a)(1) that allowed her to

specify that the dismissal was without prejudice.

B.    M.R. Civ. P. 41(a)(2)—Voluntary Dismissal by Order of the Court

      [¶8] Next, we examine whether the court abused its discretion in

dismissing the case with prejudice. M.R. Civ. P. 41(a)(2) provides that a court

may dismiss a case “upon such terms and conditions as the court deems
6

proper,” and we have recognized that this language grants a court “discretion

to dismiss a case with or without prejudice,” Green Tree Servicing, LLC v. Cope,

2017 ME 68, ¶ 16, 158 A.3d 931. Thus, unlike Rule 41(a)(1), which allows the

plaintiff to decide whether the dismissal is with or without prejudice, Rule

41(a)(2) gives this discretion to the court. We review a court’s dismissal with

prejudice for an abuse of discretion. U.S. Bank Nat’l Ass’n v. Curit, 2016 ME 17,

¶ 10, 131 A.3d 903. In doing so, we evaluate “(1) whether the court’s factual

findings are supported by the record according to the clear error standard, (2)

whether the court understood the law applicable to the exercise of its

discretion, and (3) whether the court’s weighing of the applicable facts and

choices was within the bounds of reasonableness.” Green Tree Servicing, LLC,

2017 ME 68, ¶ 12, 158 A.3d 931. Here, because the court concluded that

Christopher’s due process rights precluded it from exercising its discretion,6 we

begin by addressing the court’s understanding of the law, which requires us to

determine “the parameters of the court’s authority—a matter that we review

de novo.” Id.; see also State v. Mason, 408 A.2d 1269, 1272 (Me. 1979) (noting

that where “the presiding Justice does not exercise judicial discretion when he


   6 The court was unequivocal that it did not intend the dismissal with prejudice “to act as a sanction

upon [Doe].” Instead, the court reasoned that due process required it to dismiss the complaint with
prejudice because Christopher “was entitled to have the matter adjudicated on the day the trial was
scheduled.”
                                                                                7

is authorized to do so, his ruling is based upon a misconception of the applicable

law”).

         1.    Procedural Due Process

         [¶9] Doe argues that the court erred in concluding that if no hearing was

held on March 9, 2020, due process required the court to dismiss the complaint

with prejudice. Christopher contends that because 19-A M.R.S. § 4006(1)

requires a hearing within twenty-one days after the filing of the complaint, due

process dictates that the matter either be adjudicated on that exact date or be

dismissed with prejudice.

         [¶10] We review this issue of procedural due process de novo. State v.

Jones, 2012 ME 126, ¶ 35, 55 A.3d 432. The due process clause of the Maine

Constitution echoes its federal counterpart: “No person shall be deprived of life,

liberty or property without due process of law.” Me. Const. art. I, § 6-A; U.S.

Const. amend. XIV, § 1; see also Green v. Comm’r of Mental Health & Mental

Retardation, 2000 ME 92, ¶ 21 n.4, 750 A.2d 1265.

         [¶11] In determining whether a person has been deprived of a protected

interest without due process of law, we employ two steps. “First, we determine

if the government has deprived a claimant of life, liberty, or property interests.

Second, if such deprivation occurred, we then determine what process,
8

pursuant to the Fourteenth Amendment, is due utilizing the factors in Mathews

v. Eldridge, 424 U.S. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976).” DaimlerChrysler

Corp. v. Exec. Dir., Me. Revenue Serv., 2007 ME 62, ¶ 26, 922 A.2d 465 (citation

omitted). Those factors are as follows:

      First, the private interest that will be affected by the official action;
      second, the risk of an erroneous deprivation of such interest
      through the procedures used, and the probable value, if any, of
      additional or substitute procedural safeguards; and finally, the
      Government’s interest, including the function involved and the
      fiscal and administrative burdens that the additional or substitute
      procedural requirement would entail.

In re A.M., 2012 ME 118, ¶ 15, 55 A.3d 463 (quoting Mathews, 424 U.S. at 335).

      [¶12] Pursuant to this framework, we must first determine whether any

of Christopher’s constitutionally protected interests would have been affected

had the court dismissed Doe’s complaint without, rather than with, prejudice.

A parent’s right to make decisions concerning the care and custody of his

children is a fundamental liberty interest that is undoubtedly at stake in an

action like this for protection from abuse. See Rideout v. Riendeau, 2000 ME

198, ¶ 18, 761 A.2d 291. However, that interest is not implicated by a court’s

dismissal of an action for protection from abuse because a dismissal with or

without prejudice can actually restore the parental rights of the defendant by

terminating the court’s temporary protection order. See 19-A M.R.S. § 4006(2).
                                                                                                       9

In short, a dismissal without prejudice would not deprive Christopher of his

parental rights without due process of law.                       Neither the trial court nor

Christopher identified any legal authority to support the proposition that there

is a protected liberty interest in being shielded from future litigation on a

complaint for protection from abuse when the plaintiff seeks to dismiss an

initial complaint.7 Because, in the context of this case, there is no protected

interest that inoculates Christopher from a future civil complaint arising from

facts that have not previously been developed at trial, there can be no

procedural due process violation.8 See DaimlerChrysler Corp., 2007 ME 62, ¶ 26,

922 A.2d 465.


   7 To the extent that we have opined on the procedural safeguards surrounding a dismissal with
prejudice, we have focused on the importance of the court or the opposing party providing “the
plaintiff with adequate notice that such a result will be considered.” Green Tree Servicing, LLC v. Cope,
2017 ME 68, ¶ 20, 158 A.3d 931 (emphasis added).
   8 Even if we were to conclude that Christopher had a protected interest in not being subjected to
future litigation about Doe’s allegations, we note that “the State has a compelling interest in limiting,
restricting, or even terminating a parent’s rights when harm to the child will result from the absence
of such governmental interference,” In re Children of Bethmarie R., 2018 ME 96, ¶ 23, 189 A.3d 252
(quoting Pitts v. Moore, 2014 ME 59, ¶ 14, 90 A.3d 1169), and that “[t]he Due Process Clause is not an
impenetrable wall behind which parents may shield their children; rather, it provides heightened
protection against state intervention in parents’ fundamental right to make decisions concerning the
care, custody, and control of their children,” Rideout v. Riendeau, 2000 ME 198, ¶ 19, 761 A.2d 291.

   Moreover, contrary to the court’s conclusion that Christopher’s due process rights entitled him to
have the complaint “adjudicated on the day the trial was scheduled,” it is well settled that there is no
due process property right in a procedure itself. See Gregory v. Town of Pittsfield, 479 A.2d 1304,
1308 (Me. 1984) (holding that the failure to follow statutorily prescribed procedures was not a
violation of due process because there is “no property interest in statutory procedures themselves”);
Botting v. Dep’t of Behav. & Dev. Servs., 2003 ME 152, ¶ 23, 838 A.2d 1168 (holding that “[t]he interest
in procedure itself is not an interest protected by the Fourteenth Amendment”). As we have held, in
an action for protection from abuse, “the court has the discretion, for good cause, to schedule the
10

         [¶13] Furthermore, Christopher’s contention that his due process rights

are “inextricably tied” to a hearing, see 19-A M.R.S. § 4006(1), is accurate but

misapplied. See Sparks v. Sparks, 2013 ME 41, ¶ 28, 65 A.3d 1223. Christopher

would still be afforded an opportunity to be heard and present evidence if Doe

files a second complaint, and we have held that, if followed correctly, the

procedures in actions for protection from abuse adequately protect a

defendant’s procedural due process rights.                    See id. at ¶ 29 (holding that

“[b]ecause the father was actually present at and participated in the hearing

and was able to present evidence concerning a possible award of parental

rights to [the mother], he received ample due process”). We conclude that the

court erred as a matter of law when it determined that due process and 19-A

M.R.S. § 4006(1) required it to either hold the March 9 hearing as scheduled or

dismiss the complaint with prejudice and that, pursuant to M.R. Civ. P. 41(a)(2),

the court retained the authority and discretion to dismiss Doe’s complaint

without prejudice.9


hearing for a date later than twenty-one days after the filing of the complaint, even over the objection
of one of the parties.” Connolly v. Connolly, 2006 ME 17, ¶ 5, 892 A.2d 465 (citing to Shaw v. Packard,
2005 ME 122, ¶ 11, 886 A.2d 1287); see also Hayes v. Hayes, 2009 ME 31, ¶ 6, 967 A.2d 725.

     To the extent that Christopher argues that allowing the court to dismiss Doe’s complaint without
     9

prejudice would permit other plaintiffs to misuse the statutes governing actions for protection from
abuse through multiple refilings and dismissals, we note that M.R. Civ. P 41(a)(1) allows only one
voluntary dismissal before the second dismissal acts as an adjudication on the merits. See M.R. Civ. P.
41(a)(1) (“[A] notice of dismissal operates as an adjudication upon the merits when filed by a plaintiff
                                                                                                 11

       2.      Court’s Exercise of Discretion

       [¶14] Because the court erred by concluding that it did not have the

discretion to grant Doe’s motion, we vacate the order dismissing the complaint

with prejudice and remand for further proceedings consistent with this

opinion. C.f. Green Tree Servicing, LLC, 2017 ME 68, ¶ 23, 158 A.3d 931 (vacating

the order and remanding the case for further proceedings because the

plaintiff’s lack of standing did not preclude the court from exercising its

discretion pursuant to M.R. Civ. P. 41(a)(2)); see also State v. Mason, 408 A.2d

1269, 1273 (Me. 1979) (vacating the judgment and remanding the case for

further proceedings because the defendant was entitled “to have the trial

Justice exercise his discretion under Rule 16(d)”).

       [¶15] On remand, the court should consider that pursuant to 19-A M.R.S.

§ 4001(2), courts must liberally construe the statutes governing protection

from abuse to protect victims of domestic abuse by “allow[ing] family and

household members who are victims of domestic abuse to obtain expeditious

and effective protection against further abuse so that the lives of the



who has once dismissed in any court of this state or any other state or the United States an action
based on or including the same claim.”). Finally, should plaintiffs misuse the statutes governing
actions for protection from abuse, courts retain the discretion pursuant to M.R. Civ. P. 41(a)(2) to
dismiss such vexatious actions with prejudice “as a sanction for misconduct.” Green Tree Servicing,
LLC, 2017 ME 68, ¶ 18, 158 A.3d 931.
12

nonabusing family or household members are as secure and uninterrupted as

possible.” See also 19-A M.R.S. § 4001(4) (stating that one of the chapter’s

purposes is to prevent domestic abuse by “expand[ing] the power of the justice

system to respond effectively to situations of domestic abuse”); State v. Blum,

2018 ME 78, ¶ 10, 187 A.3d 566 (noting that the directive and stated purposes

of section 4001 “guide our interpretation” of the protection from abuse

chapter); State v. Falcone, 2000 ME 196, ¶ 7, 760 A.2d 1046, (rejecting a narrow

interpretation of the word “residence” because it would “contravene[] the

express statutory purpose of protecting the victim”).

      [¶16] Moreover, because the court incorrectly believed that it had no

choice but to order a dismissal with prejudice, it failed to consider the merits of

Doe’s motion and put the safeguards of Maine’s statutes providing for

protection from abuse, see 19-A M.R.S. § 4001, beyond the children’s reach. On

remand, the court should also consider that the purpose of Doe’s motion to

dismiss the complaint without prejudice was to spare her children the trauma

of testifying about what they allegedly endured and to guard against the reality

that, should the children lose the interim protections afforded to them by

Christopher’s bail conditions, there might then be a pressing need to file a

second complaint grounded in the same allegations as the first. Finally, the
                                                                             13

court should consider that nothing in the record suggests that Doe’s motion was

made in bad faith or to delay the proceedings.

        The entry is:

                           Judgment of dismissal with prejudice vacated.
                           Remanded to the District Court for further
                           proceedings consistent with this opinion.



Jade Richards, Esq., Pine Tree Legal Assistance, Augusta, and Melissa L. Martin,
Esq. (orally), Pine Tree Legal Assistance, Portland, for appellant Pat Doe

Ashley T. Perry, Esq. (orally), Sanders, Hanstein & Carey, P.A., Farmington, for
appellee Christopher Hills-Pettitt


Augusta District Court docket number PA-2020-72
FOR CLERK REFERENCE ONLY